DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Applicant’s Response to Restriction Requirement
On July 7, 2020, Applicant elected Group I, claims 1-21 and 33, without traverse to Restriction Requirement dated May 7, 2020 (Examiner John Kenyon).  Thus, this restriction requirement is deemed final.  Examination of the instant application has now been acquired by Examiner John Mabry.

Status of the Claims
Claims 1-21 and 33 are rejected.
Claims 22-32 are drawn to non-elected subjected matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-21 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “metabolite”.  The specification provides a single example of a metabolite (paragraph 37 pages 7-8), but does not provide sufficient description of metabolites, particularly those that are active in the methods claimed.  The art does not recognize any specific metabolites, or those that would function in the method.  While one understands the term metabolite and the implication, one is not reasonably apprised of the metabolites contemplated by applicant and would not be able to determine which metabolites are embraced by the claims.

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:
(1) The nature of the invention and (2) the breadth of the claims:
The instant claims are drawn to a method of treatment of various B-cell proliferative disorders comprising administering a pharmaceutical composition comprising Ibrutinib, or salt thereof, or metabolite thereof, to a subject in need thereof.
(3) The state of the art and (4) the predictability of the art:
The reference METABOLITE (Encyclopedia.com, citing The Columbia Encyclopedia 6th ed, 2009, available from:  < https://www.encyclopedia.com/science-and-technology/biochemistry/biochemistry/metabolite >.  Accessed 24 September 2018) provides a generic definition of metabolite that is a starting material in, an intermediate in, or an end product of metabolism (page 1 of 3).  Given that the claims are drawn to therapeutic methods, one would assume the metabolite would have to be active against the conditions, however, with a single exemplary metabolite (Specification paragraph 37 pages 7-8), and since the activity of the metabolite is not established, it is unclear what other metabolites might function, if any at all.
Furthermore, Aalipour (Aalipour, A., et al.  “Bruton’s tyrosine kinase inhibitors and their clinical potential.”  Ther Adv Hemat.  2014 5(4) 121-133) teaches BTK inhibition for a variety of conditions (Table 1 page 125 and Table 2 page 126).  Additionally, Hendriks (Hendriks, R.W., et al.  “Targeting Bruton’s tyrosine kinase in B cell malignancies.”  Nature Reviews Cancer.  (April 2014), Vol. 14, pp. 219-232) teaches BTK targeting for conditions (Table 1 pages 222-223 and Table 2 page 228), but stresses that more research is needed to fully understand the scope of what is treated by BTK inhibition (page 229).  
Additionally, the various conditions, while asserted to be linked through BTK pathway inhibition each has a different pathology and etiology as well as differences in what constitutes treatment.  Further, the art does not recognize any metabolites functioning in the treatment of the conditions.


(5) The level of one of ordinary skill in the art:
While the artisan generally would have an advanced degree in molecular pharmacology and molecular oncology, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to what constitutes an active metabolite of ibrutinib.
(6) The amount of direction presented:
The specification has provided guidance for one metabolite (paragraph 37 pages 7-8) and describes generically metabolites (para 40 page 8).
However, the specification does not provide guidance for how one would select an active metabolite of Ibrutinib and use it in the claimed method.
(8) The quantity of experimentation necessary:
Given the lack of understanding in the art as to what constitutes an active metabolite of ibrutinib and the lack of guidance in the specification as to how one would select a metabolite that is active and use it in the method, one of skill in the art would be unduly burdened to practice the method as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over:
VERNER (U.S. 7,514,444 B2) (see IDS), 
in view of:
EXCIPIENTS (Handbook of Pharmaceutical Excipients.  5th ed.  Edited by Rowe, R.C., et al.  (2006), pp. i – 918) (see IDS),  and:
PATIL (Patil, P.S., et al.  “Pharmaceutical Excipients:  A review.”  International Journal of Advances in Pharmacy, Biology, and Chemistry.  (Jan-Mar 2012), Vol. 1, Issue 1, pp. 21-34) (see IDS).

The reference VERNER teaches a pharmaceutical composition comprising Ibrutinib (illustrated within lines 30-50 of col. 36), a salt thereof (lines 58-60 of col. 61), or metabolite thereof (lines 40-45 of col. 62).  The pharmaceutical composition may be a liquid suspension (col. 62).  The pharmaceutical composition can also be administered orally (col. 9).  Furthermore, the dosages of ibrutinib (referred to as “compound 4”-see col. 51) can be varied (see Table 4 of col. 106).
The reference teaches that the pharmaceutical compositions may be formulated in a conventional manner using one or more physiologically acceptable excipients.  The following well-known excipients may be formulated with the pharmaceutically active Ibrutinib:  the diluent microcrystalline cellulose (line 50-55 of col. 70; col. 61), the binder carboxymethylcellulose sodium (“sodium” is interpreted as a functionally equivalent obvious variant—see line 13-14 of col. 63), and the viscosity-enhancing agent hydroxypropylmethylcellulose (lines 15-20 of col. 67).  Furthermore, the reference teaches that other excipients can be used.  These excipients are commonly used as flavoring agents (line 67 on col. 68), buffering agents (line 45-50 on col. 61), 
The reference EXCIPIENTS teaches that the excipient citric acid monohydrate is commonly used as a buffering agent and a flavoring agent in pharmaceutical formulations (see page 185).
The reference EXCIPIENTS teaches that the excipient disodium hydrogen phosphate is commonly used as a buffering agent in pharmaceutical formulations (page 693).
The reference EXCIPIENTS teaches that the excipient sucralose is commonly used as a flavoring agent in pharmaceutical formulations (page 742).
The reference EXCIPIENTS teaches that the excipient methyl parahydroxybenzoate (methyl paraben, the “sodium” is viewed as a functionally equivalent obvious variant of methyl paraben) is commonly used as a preservative in pharmaceutical formulations (page 466).
The reference EXCIPIENTS teaches that the excipient ethyl parahydroxybenzoate (ethyl paraben; the “sodium” is viewed as a functionally equivalent obvious variant of ethyl paraben) is commonly used as a preservative in pharmaceutical formulations (page 287).
The reference EXCIPIENTS teaches that the excipient hydrochloric acid is commonly used as a pH adjusting agent/acidifying agent in pharmaceutical formulations (page 328).
The reference EXCIPIENTS teaches that the excipient sodium hydroxide is commonly used as a pH adjusting agent in pharmaceutical formulations (page 683).  
The reference EXCIPIENTS teaches that the excipient water is commonly used as a diluent/solvent in pharmaceutical formulations (page 802).
The reference PATIL teaches that pharmaceutical excipients are commonly used with the active pharmaceutical ingredients in dosage forms.  Excipients act as protective agents and bulking agents and are useful to improve the bioavailability of drugs (“Abstract”).  Furthermore, the buffering agent excipients act to maintain pH of the formulation; the flavoring agent excipients impart flavor to the formulation; the preservative excipients help to ward off microbial growth and hence preserve the formulation; and the diluent excipients function as formulation fillers (Table 1 on page 28 and Table 2 on page 29).  
The reference teaches that excipients are usually in greater proportion than the active pharmaceutical ingredient (left column of page 22).  This along with the discussion that follows permits the artisan to infer that the concentration range of excipients of the reference can be tailored to meet a host of physiochemical, stability, and pharmacokinetic considerations (page 22).
However, none of the references teach the pharmaceutical composition comprising Ibrutinib, a salt thereof, or a metabolite thereof, with all of the excipients according to the instant claims, in the concentrations as claimed, and used in the methods as claimed.
The instant claims are prima facie obvious in light of the combination of references VERNER, EXCIPIENTS and PATIL.

The artisan would expect that these well-known pharmaceutical excipients would function with the following well-known benefits (of using excipients in pharmaceutical formulations):  as protective agents and bulking agents and would improve the bioavailability of the active Ibrutinib composition (adapted from PATIL “Abstract”).  Furthermore, these excipients would be expected to maintain the pH of the formulation; to impart flavor to the formulation; to ward off microbial growth and hence preserve the formulation; to dilute the formulation and hence function as formulation fillers (PATIL Table 1 on page 28 and Table 2 on page 29); and to adjust the pH of the pharmaceutical formulation (EXCIPIENTS page 683).
Furthermore, it would be obvious to have optimized the concentration of Ibrutinib and the excipient concentrations to modulate the well-known benefits of each (for example, see previous paragraph).  Optimization of the concentrations is nothing more than judicious selection and routine optimization, particularly in light of the teachings of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571) 270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JOHN MABRY/
Primary Examiner
Art Unit 1625